DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s reply filed on 23 September 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 41 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 41 recites "the tip of the dielectric.”  The recitation “the tip” lack antecedent basis.  For compact prosecution, it will be interpreted as “a tip.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 17-19, and 37-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shao et al. (U.S. Pub. 2012/0220128) in view of Wu et al. (U.S. Pub. 2009/0286384) in view of Ohmi et al. (U.S. Pub. 201/0215384) in view of Izumi (U.S. 2008/0121958).
Claim 17:  Shao et al. discloses a planarization method, comprising: 
forming a polish stop layer (11; Fig. 1; paragraphs 5 and 7) over a first gate stack (leftmost 14; Fig. 1, paragraph 5) and a second gate stack (rightmost 14; Fig.1. paragraph 5);
forming a dielectric layer (12; Fig. 1; paragraph 5) over the polish stop layer (11); and
when the dielectric layer (12) covers an entirety of the polish stop layer (11), initiating a chemical mechanical polish (CMP) process (first, second and third CMP processes; paragraphs 6-8) on the dielectric layer (12) and the polish stop layer (11), wherein the CMP process (first, second and third CMP processes) causes that the dielectric layer (12) has a concave top surface (17; Fig. 4, paragraph 8), a first portion (portion of 11 over leftmost 14) of the polish stop layer (11) over a top surface of the first gate stack (leftmost 14) is removed to expose the top surface of the first gate stack (leftmost 14), while a second portion (portion of 11 over rightmost 14) of the polish stop layer (11) remains over a top surface of the second gate stack (rightmost 14).

Wu et al., however, discloses inspecting (determining whether a second ILD layer 40 and polishing are required; paragraph 27) a dielectric layer (40; Fig. 6; paragraph 27) to obtain measured data (determining whether a second ILD layer 40 and polishing are required; paragraph 27); forming a compensation layer (a second ILD layer 40, hereinafter referred to as 40’) over the concave top surface based on the measured data; and polishing the compensation layer (a second polishing; paragraph 27), wherein the compensation layer comprises forming a layer (40’) of compensation material over the concave top surface of the dielectric layer (40) (Fig. 6, paragraph 27)
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Shao et al. with the disclosure of Wu et al. to have inspected the dielectric layer to obtain measured data; formed a compensation layer over the concave top surface based on the measured data; and polished the compensation layer, wherein the compensation layer comprises forming a layer of compensation material over the concave top surface of the dielectric layer in order to reduce the dishing effect.  Shao et al. in view of Wu et al. would therefore disclose inspecting the dielectric layer to obtain measured data; forming a compensation layer over the concave top surface based on the measured data; and polishing the compensation layer.
Shao in view of Wu et al. appears not to explicitly disclose forming, by a spin coating process, the compensation layer, wherein the spin coating process results in the 
Ohmi et al., however, discloses forming, by a spin coating process, the compensation layer (110; Fig. 1, paragraph 83), wherein the spin coating process results in the compensation layer (110) having a flat top surface (top surface of 110; Fig. 1) vertically overlapping the concave top surface (top surface of 11 in 57) of the dielectric layer (11; Fig. 1, paragraph 79), and wherein the forming of the compensation layer (110) comprises baking the layer of compensation material (110) (paragraph 84) in order to have high flatness (paragraph 83).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Shao et al. in view of Wu et al. with the disclosure of Ohmi et al. to have formed, by a spin coating process, the compensation layer, wherein the spin coating process results in the compensation layer having a flat top surface vertically overlapping the concave top surface of the dielectric layer, and wherein the forming of the compensation layer comprising baking the layer of compensation material in order to have high flatness.
Shao et al. in view of Wu et al. in view of Ohmi et al. appears not to explicitly disclose after the CMP the dielectric layer, curing the dielectric layer; and after polishing the compensation layer, baking the compensation layer.

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Shao et al. in view of Wu et al. in view of Ohmi et al. with the disclosure of Izumi to have cured/baked the dielectric/compensation layer after polishing the dielectric/compensation layer in order to improve the surface of the dielectric/compensation layer to aid in the inspection of the dielectric/compensation layer.  Shao et al. in view of Wu et al. in view of Ohmi et al. in view of Izumi would therefore disclose after polishing the dielectric layer, curing the dielectric layer; and after polishing the compensation layer, baking the compensation layer.
Claim 18:  Shao et al. in view of Wu et al. in view of Ohmi et al. in view of Izumi discloses the planarization method of claim 17 and Wu et al. further discloses wherein the forming the compensation layer (40’) comprises: forming the compensation layer (40’) non-conformally over the concave top surface of the dielectric layer (40) (Fig. 6).
Claim 19:  Shao et al. in view of Wu et al. in view of Ohmi et al. in view of Izumi discloses the planarization method of claim 17, and further discloses the forming the compensation layer comprises: coating a layer (40’ of Wu et al.) of compensation material over the concave top surface of the dielectric layer (40 of Wu et al.); and baking (paragraph 84 of Ohmi et al.) the layer (40’ of Wu) of compensation material (prima facie case of obviousness as stated above).
Claim 37:  Shao et al. in view of Wu et al. in view of Ohmi et al. in view of Izumi discloses the planarization method of claim 17 and since Shao et al. discloses the top 
Claim 38:  Shao et al. in view of Wu et al. in view of Ohmi et al. in view of Izumi discloses the planarization method of claim 17 and since Shao et al. discloses the second portion (portion of 11 over rightmost 14) of the polish stop layer (11) remains over a top surface of the second gate stack (rightmost 14) (Fig. 4), Shao et al. in view of Wu et al. would disclose forming the compensation layer over the concave top surface is performed such that the compensation layer is separated from the top surface of the second gate stack by the second portion of the polish stop layer (see rejection of claim 17 above).
Claim 39:  Shao et al. in view of Wu et al. in view of Ohmi et al. in view of Izumi discloses the planarization method of claim 17 and since Shao et al. discloses the concave top surface (17) of the dielectric layer (12) is below the top surface of the first gate stack (leftmost 14) (Fig. 4), Shao et al. in view of Wu et al. in view of Ohmi et al. would disclose forming the compensation layer over the concave top surface is performed such that a distance between the flat top surface of the compensation layer and the concave top surface of the dielectric layer is greater than a distance between the flat top surface of the compensation layer and the top surface of the first gate stack (see rejection of claim 17 above).
Claim 40:  Shao et al. in view of Wu et al. in view of Ohmi et al. in view of Izumi discloses the planarization method of claim 17 and Shao et al. further discloses wherein 
Claim 41:  Shao et al. in view of Wu et al. in view of Ohmi et al. in view of Izumi discloses the planarization method of claim 18 and since Shao et al. discloses the tip (tip of 12 between middle elements 14, wherein the sloped and horizontal surfaces of 12 meet) of the dielectric layer (12) is higher than the concave top surface (17) and Wu et al. discloses forming a compensation layer (40’) over the concave top surface, Shao et al. in view of Wu et al. would therefore discloses after forming the compensation layer over the dielectric layer and the polish stop layer, the tip of the dielectric layer is higher than a bottom of the compensation layer.
Claim 42:  Shao et al. in view of Wu et al. in view of Ohmi et al. in view of Izumi discloses the planarization method of claim 17 and Wu et al. further discloses the compensation layer (40’) comprises silicon oxide (paragraphs 22 and 25).  When x = 0 and z= 0, SiCxOyNz would be SiOy.  Wu et al. would therefore disclose the compensation layer comprises SiCl-4, SiH4, SiCxOyNz, or CxOyNz. 

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shao et al. in view of Wu et al. in view of Ohmi et al. in view of Izumi as applied to claim 17 above, and further in view of Yu et al. (U.S. Patent 6,165,052). 
Claim 22:  Shao et al. in view of Wu et al. in view of Ohmi et al. in view of Izumi discloses the planarization method of claim 17.  
Shao et al. in view of Wu et al. in view of Ohmi et al. in view of Izumi appears not to explicitly disclose the polishing the compensation layer comprises: using a removal rate less than a removal rate of the CMP process on the dielectric layer to polish the compensation layer.
Yu et al., however, discloses using a removal rate (removal rate of second polishing step 320 with low pressure and speed; column 5, line 46 – column 6, line 26) less than a removal rate (removal rate of first polishing step 300 with high pressure and speed; column 5, line 46 – column 6, line 26) of a first polishing (first polish step 300) for a second polishing (second polish step 320).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Shao et al. in view of Wu et al. in view of Ohmi et al. in view of Izumi with the disclosure of Yu et al. to have used a removal rate less than a removal rate of a first polishing for a second polishing in order to have better control of the removal of material and to reduce the dishing effect.  Shao et al. in view of Wu et al. in view of Ohmi et al. in view of Izumi in view of Yu et al. would therefore disclose the polishing the compensation layer comprises: using a removal rate less than a removal rate of the CMP process on the dielectric layer to polish the compensation layer.

Claims 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shao et al. (U.S. Pub. 2012/0220128) in view of Wu et al. (U.S. Pub. .
Claim 27:  Shao et al. discloses a planarization method, comprising: 
forming a polish stop layer (11; Fig. 1; paragraphs 5 and 7) over a first gate stack (leftmost 14; Fig. 1, paragraph 5) and a second gate stack (rightmost 14; Fig.1. paragraph 5);
forming a dielectric layer (12; Fig. 1; paragraph 5) over the polish stop layer (11); and
when the dielectric layer (12) covers an entirety of the polish stop layer (11), initiating a chemical mechanical polish (CMP) process (first, second and third CMP processes; paragraphs 6-8) on the dielectric layer (12) and the polish stop layer (11), wherein the CMP process (first, second and third CMP processes) causes that the dielectric layer (12) has a concave top surface (17; Fig. 4, paragraph 8), a first portion (portion of 11 over leftmost 14) of the polish stop layer (11) over a top surface of the first gate stack (leftmost 14) is removed to expose the top surface of the first gate stack (leftmost 14), while a second portion (portion of 11 over rightmost 14) of the polish stop layer (11) remains over a top surface of the second gate stack (rightmost 14).
Shao et al. appears not to explicitly disclose forming a compensation layer over a top surface of the dielectric layer, wherein the compensation layer is separated from the second gate stack by the polish stop layer but in contact with the first gate stack, and the compensation layer is thinner over the second gate stack than over the first gate stack, polishing the compensation layer to form a top surface of the polished 
Wu et al., however, discloses forming a compensation layer (40; Fig. 6; paragraph 25) over a top surface of a dielectric layer (30; Fig. 4; paragraph 22); polishing (second CMP process; paragraph 26) the compensation layer (40) to form a top surface of the polished compensation layer with less curvature than that of the top surface of the dielectric layer (30) (Fig. 7A); and inspecting (determining whether another ILD layer 40 and polishing are required; paragraph 27) the compensation layer (40).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Shao et al. with the disclosure of Wu et al. to have formed a compensation layer over a top surface of a dielectric layer; polished the compensation layer to form a top surface of the polished compensation layer with less curvature than that of the top surface of the dielectric layer; and inspected the compensation layer in order to reduce the dishing effect.  Shao et al. in view of Wu et al. would therefore disclose forming a compensation layer over a top surface of the dielectric layer, wherein the compensation layer is separated from the second gate stack by the polish stop layer but in contact with the first gate stack, and the compensation layer is thinner over the second gate stack than over the first gate stack; before polishing the compensation layer, inspecting the compensation layer to obtain measured data; based on the measured data, polishing the compensation layer to form a top surface of the polished compensation layer with less curvature than that of the top surface of the dielectric layer; after polishing the compensation layer, curing the 
Shao et al. in view of Wu et al. appears not to explicitly disclose before polishing the compensation layer, inspecting the compensation layer to obtain measured data; and based on the measured data, polishing the compensation layer.
Nakata, however, discloses inspecting (measuring thickness; paragraphs 35-38) a layer (24; paragraph 36) to obtain measured data (measured thickness; paragraph 37) and based on the measured data (measured thickness), polishing (grinding; paragraph 38) the layer (24).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Shao et al. in view of Wu et al. with the disclosure of Nakata to have, before polishing the compensation layer, inspected the compensation layer to obtain measured data; and based on the measured data, polished the compensation layer in order to have more control of how much material is removed.  Shao et al. in view of Wu et al. in view of Nakata would therefore disclose before polishing the compensation layer, inspecting the compensation layer to obtain measured data; and based on the measured data, polishing the compensation layer.
Shao et al. in view of Wu et al. in view of Nakata also appears not to explicitly disclose after polishing the compensation layer, curing the compensation layer; and after curing the compensation layer, inspecting the compensation layer.
Izumi, however, discloses curing (annealing treatment; paragraph 101) a compensation layer (133; paragraph 101) after polishing (CMP; paragraph 101) the dielectric layer (133).

Claim 28:  Shao et al. in view of Wu et al. in view of Nakata in view of Izumi discloses the planarization method of clam 27 and Wu further discloses wherein the forming the compensation layer (40) comprises: forming the compensation layer (40) non-conformally over the top surface of the dielectric layer (Fig. 6).

Claims 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shao et al. in view of Wu et al. in view of Nakata in view of Izumi as applied to claim 27 above, and further in view of Ohmi et al. (U.S. Pub. 2011/0215384).
Claim 29:  Shao et al. in view of Wu et al. in view of Nakata in view of Izumi discloses the planarization method of clam 27.  
Shao et al. in view of Wu et al. in view of Nakata in view of Izumi appears not to explicitly disclose the forming the compensation layer comprises: coating a layer of compensation material over the top surface of the dielectric layer; and baking the layer of compensation material. 

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Shao et al. in view of Wu et al. in view of Nakata in view of Izumi with the disclosure of Ohmi et al. to have coated a layer of compensation material and baked the layer of compensation material in order to fill in uneven spaces.  Shao et al. in view of Wu et al. in view of Nakata in view of Izumi in view of Ohmi et al. would therefore disclose the forming the compensation layer comprises: coating a layer of compensation material over the top surface of the dielectric layer; and baking the layer of compensation material.
Claim 30:  Shao et al. in view of Wu et al. in view of Nakata in view of Izumi discloses the planarization method of clam 27.  
Shao et al. in view of Wu et al. in view of Nakata in view of Izumi appears not to explicitly disclose baking the dielectric layer before the CMP process. 
Ohmi et al., however, discloses baking (heat-treat; paragraph 99) a dielectric layer (18; paragraph 99).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Shao et al. in view of Wu et al. in view of Nakata in view of Izumi with the disclosure of Ohmi et al. to have baked the dielectric layer before the polishing the dielectric layer in order to fill in uneven spaces to have a more uniform surface after CMP.  Shao et al. in view of Wu et al. in view of Nakata in .

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shao et al. in view of Wu et al. in view of Nakata in view of Izumi as applied to claim 27 above, and further in view of Yu et al. (U.S. Patent 6,165,052).
Claim 31:  Shao et al. in view of Wu et al. in view of Nakata in view of Izumi discloses the planarization method of claim 27.  
Shao et al. in view of Wu et al. in view of Nakata in view of Izumi appears not to explicitly disclose the polishing the compensation layer comprises: using a removal rate less than a removal rate of the CMP process on the dielectric layer to polish the compensation layer.
Yu et al., however, discloses using a removal rate (removal rate of second polishing step 320 with low pressure and speed; column 5, line 46 – column 6, line 26) less than a removal rate (removal rate of first polishing step 300 with high pressure and speed; column 5, line 46 – column 6, line 26) of a first polishing (first polish step 300) for a second polishing (second polish step 320).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Shao et al. in view of Wu et al. in view of Nakata in view of Izumi with the disclosure of Yu et al. to using a removal rate less than a removal rate of a first polishing for a second polishing in order to have better control of the removal of material and to reduce the dishing effect.  Shao et al. in view of Wu et al. in view of Nakata in view of Izumi in view of Yu et al. would therefore disclose the .

Claims 32-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shao et al. (U.S. Pub. 2012/0220128) in view of Wu et al. (U.S. Pub. 2009/0286384) in view of in view of Ohmi et al. (U.S. Pub. 201/0215384) Idani (U.S. Pub. 2008/0242081) in view of Izumi (U.S. 2008/0121958).
Claim 32:  Shao et al. discloses a planarization method, comprising:
forming a polish stop layer (11; Fig. 1; paragraphs 5 and 7) over a first gate stack (leftmost 14; Fig. 1, paragraph 5) and a second gate stack (rightmost 14; Fig.1. paragraph 5);
forming a dielectric layer (12; Fig. 1; paragraph 5) over the polish stop layer (11); and
when the dielectric layer (12) covers an entirety of the polish stop layer (11), initiating a chemical mechanical polish (CMP) process (first, second and third CMP processes; paragraphs 6-8) on the dielectric layer (12) and the polish stop layer (11), wherein the CMP process (first, second and third CMP processes) causes that the dielectric layer (12) has a concave top surface (17; Fig. 4, paragraph 8), a first portion (portion of 11 over leftmost 14) of the polish stop layer (11) over a top surface of the first gate stack (leftmost 14) is removed to expose the top surface of the first gate stack (leftmost 14), while a second portion (portion of 11 over rightmost 14) of the polish stop layer (11) remains over a top surface of the second gate stack (rightmost 14).

Wu et al., however, discloses forming a compensation layer (40; Fig. 6; paragraph 25) over a dielectric layer (30; Fig. 4; paragraph 22) and a polish stop layer (26; Fig. 4; paragraph 20); and polishing (second CMP process; paragraph 26) the compensation layer (40) by using a second removal rate; and inspecting (determining whether another ILD layer 40 and polishing are required; paragraph 27) the compensation layer (40).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Shao et al. with the disclosure of Wu et al. to have formed compensation layer over the dielectric layer and the polish stop layer; polished the compensation layer using a second removal rate; and inspected the compensation layer in order to reduce the dishing effect.  Shao et al. in view of Wu et al. would therefore disclose forming compensation layer over the dielectric layer and the polish stop layer; polishing the compensation layer using a second removal rate; and inspecting the compensation layer.
Shao et al. in view of Wu et al. appears not to explicitly disclose forming, by a spin coating process, the compensation layer, wherein the compensation layer has a flat top surface spacing across an entirety of the dielectric layer; and before the forming the dielectric layer, the method further comprises: forming a shallow trench isolation (STI) region in a semiconductor substrate; and forming the polish stop layer over the STI region.

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Shao et al. in view of Wu et al. with the disclosure of Ohmi et al. to have formed, by a spin coating process, the compensation layer, wherein the compensation layer has a flat top surface spacing across an entirety of the dielectric layer in order to have high flatness and have formed a STI region in a semiconductor substrate, and forming gate stacks over the STI region in order to electrically isolate different regions of the device.
Shao et al. in view of Wu et al. in view of Ohmi et al. appears not to explicitly disclose before reaching the polish stop layer, polishing the compensation layer by using a second removal rate, wherein the second removal rate less than the first removal rate.
Idani, however, discloses polishing (first polishing step; paragraph 97 and 98) using a first removal rate (300 nm/min; paragraph 98); and before reaching a polish stop layer (64; paragraph 117), polishing (third polishing step; paragraphs 117 and 118) using a second removal rate (100 nm/min; paragraph 118), wherein a second removal 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Shao et al. in view of Wu et al. in view of Ohmi et al. with the disclosure of Idani to have polished using a first removal rate; and before reaching a polish stop layer; polished using a second removal rate, wherein the second removal rate is less than the first removal rate, in order to have a more uniform surface.  Shao in view of Wu in view of Idani would therefore disclose before reaching the polish stop layer, polishing the compensation layer by using a second removal rate, wherein the second removal rate less than the first removal rate.
Shao et al. in view of Wu et al. in view of Ohmi et al. in view of Idani appears not to explicitly disclose after polishing the compensation layer, curing the compensation layer; and after curing the compensation layer, inspecting the compensation layer.
Izumi, however, discloses curing (annealing treatment; paragraph 101) a compensation layer (133; paragraph 101) after polishing (CMP; paragraph 101) the dielectric layer (133).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Shao et al. in view of Wu et al. in view of Ohmi et al. in view of Idani with the disclosure of Izumi to have cured a compensation layer after polishing the compensation layer in order to improve the surface of the compensation layer to aid in the determination if another compensation layer and polish step is needed.  Shao et al. in view of Wu et al. in view of Ohmi et al. in view of Idani in view of Izumi would therefore disclose after polishing the compensation layer, curing the 
Claim 33:  Shao et al. in view of Wu et al. in view of Ohmi et al. in view of Idani in view of Izumi discloses the planarization method of claim 32, and Shao et al. further discloses wherein before the forming the dielectric layer (12), the method further comprises: forming the first and second gate stacks (leftmost 14 and righmost 14, respectively) over a semiconductor substrate (10; Fig. 1, paragraph 5).
Claim 34:  Shao et al. in view of Wu et al. in view of Ohmi et al. in view of Idani in view of Izumi discloses the planarization method of claim 32 and Shao et al. further discloses forming a first spacer (15 adjacent leftmost 14; Fig. 1, paragraph 5) and a second spacer (15 adjacent rightmost 14; Fig. 1, paragraph 5) respectively along sidewalls of the first and second gate stacks (leftmost 14 and rightmost 14, respectively), wherein the first spacer (15 adjacent leftmost 14) is between the polish stop layer (11) and the first gate stack (leftmost 14), and the second spacer (15 adjacent rightmost 14) is between the polish stop layer (11) and the second gate stack (rightmost 14).
Claim 35:  Shao et al. in view of Wu et al. in view of Ohmi et al. in view of Idani in view of Izumi discloses the planarization method of claim 32 and Shao et al. further discloses, wherein before the forming the dielectric layer (12), the method further comprises: forming a plurality of source/drain regions (source/drain regions; paragraph 42) in a semiconductor substrate (10; Fig. 1, paragraph 5); and forming the polish stop layer (11) over the source/drain regions (source/drain regions).
Claim 36:  Shao et al. in view of Wu et al. in view of Ohmi et al. in view of Idani in view of Izumi disclose the planarization method of claim 32, and further discloses before the forming the dielectric layer (12 of Shao et al.), the method further comprises: forming a shallow trench isolation (STI) region (2a of Ohmi et al.) in a semiconductor substrate (100 of Ohmi et al.); and forming the polish stop layer (11 of Shao et al.) over the STI region (2a of Ohmi et al.) (prima facie case of obviousness as stated above).

Response to Arguments
Applicant's arguments filed 23 September 2021 have been fully considered but they are not persuasive. 
Applicant contends the cited prior art does not disclose when the dielectric layer covers an entirety of the polish stop layer, initiating a chemical mechanical polish (CMP) process on the dielectric layer and the polish stop layer, wherein the CMP process causes that the dielectric layer has a concave top surface, a first portion of the polish stop layer over a top surface of the first gate stack is removed to expose the top surface of the first gate stack, while a second portion of the polish stop layer remains over a top surface of the second gate stack.  Applicant contends before the third CMP process is initiated in Saho et al., the polish stop layer has already been exposed due to the second CMP process, and that the first and second CMP process of Shao et al. stop when the first and second gate stacks remain covered by the polish stop layer.
Examiner notes that the claimed CMP process is interpreted as the first, second and the third CMP process of Shao et al., and Shao et al. would therefore disclose when the dielectric layer (12) covers an entirety of the polish stop layer (11), initiating a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN LIN whose telephone number is (571)270-1274. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/J.L/           Examiner, Art Unit 2815                                                                                                                                                                                             
/MONICA D HARRISON/           Primary Examiner, Art Unit 2815